                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

GREATER ST. LOUIS CONSTRUCT. )
LABORERS WELFARE FUND, et al., )
                                 )
        Plaintiffs,              )
                                 )
     v.                          )                  Case No. 4: 20 CV 1250 RWS
                                 )
B.F.W. CONTRACTING, LLC, et al., )
                                 )
        Defendants.              )

                        MEMORANDUM AND ORDER

      This matter is before the Court on plaintiffs’ motion to extend their expert

disclosure deadline mediation deadlines. On April 9, 2021, I amended the case

management order at the request of plaintiffs. (Doc. 21). In that Order, I stated:

“Although plaintiff only requested the extension of two deadlines, this extension

necessarily affects other deadlines so the Court has adjusted those deadlines

accordingly. Any future requests for an extension of the case management order

shall include proposed amended deadlines for all affected deadlines.” (Id.).

      Plaintiffs have once again requested an extension of deadlines which

necessarily affects the remaining deadlines in this case. For example, granting the

requested extension of the expert disclosure deadline (which passed a month ago

without any extension by the Court) would result in plaintiffs disclosing their

expert on August 25, 2021, but the deadline to depose said expert would have
already passed on June 29, 2021 (Doc. 21), as well as the discovery deadline,

which is currently August 6, 2021. (Doc. 15). Plaintiffs are also requesting a

referral to mediation on September 1, 2021, which is after the discovery cutoff

deadline and overlaps the dispositive motion deadlines.

      None of these deadlines make any sense, which is why I specifically

instructed the parties not to request any more extensions without proposing

amended deadlines for all affected deadlines. This motion is denied. Any future

requests for extensions of deadlines shall comply with the explicit directive of the

Court to “include proposed amended deadlines for all affected deadlines.” Any

motion not in compliance will be summarily denied. The parties are reminded that

they are not in compliance with the current mediation deadlines. Once again, any

motion to extend mediation deadlines must also comply with the aforementioned

directive of the Court.

      IT IS HEREBY ORDERED that plaintiffs’ motion to extend deadlines

[33] is denied.




                                       RODNEY W. SIPPEL
                                       UNITED STATES DISTRICT JUDGE

Dated this 29th day of June, 2021.



                                          2
